Citation Nr: 1312232	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a brain tumor, to include consideration as being due to exposure to ionizing radiation.

3.  Entitlement to a disability rating higher than 20 percent for the service-connected residuals of a fracture of the right tarsal navicular with traumatic arthritis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Monte Sharits, Attorney 



WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in August 2007.  A transcript of their testimony is associated with the claims file.

The Board remanded the case to the Originating Agency on several previous occasions, most recently in August 2011.  The Originating Agency completed the actions required by the Board's remand and has returned the case to the Board for further appellate review.  

Immediately after the case was returned to the Board the Veteran notified the RO that he had revoked his previous power of attorney appointing a Veterans Service Organization to represent him before VA and instead had engaged an attorney-at-law to be his representative.  Concurrently, the Veteran's new representative submitted a letter directly to the Board requesting on the Veteran's behalf that he be afforded a videoconference hearing before the Board.

Although the Veteran has already had a Travel Board hearing, an appellant may file a motion for subsequent hearing; such a motion must be submitted directly to the Board and must demonstrate good cause.  38 C.F.R. § 20.1304(b).  Whereas the Veteran has engaged an attorney to represent him, the last hearing was six years ago, and because there is an issue before the Board that was not in appellate status at the time of the prior Board hearing, the Board finds that good cause has been shown in this case and grants the Veteran's motion for another hearing.

For the reasons cited below, the appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran, through his representative, submitted a letter to the Board that was received in March 2013 requesting a videoconference hearing before a Member of the Board.  Because videoconference hearings are scheduled by the RO, remand is necessary.

Accordingly, this case is REMANDED to the RO for the following action:

Schedule the appellant for a videoconference hearing in accordance with the docket number of his appeal.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

